IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-14-00163-CR

                      EX PARTE JUAN CARLOS MOREJON


                              From the 77th District Court
                               Limestone County, Texas
                                 Trial Court No. 1085-A


                                          ORDER


       The appellant’s brief is overdue in this appeal.

       We abate this appeal to the trial court to conduct any necessary hearings within

21 days of the date of this Order pursuant to Texas Rule of Appellate Procedure

38.8(b)(2) and (3). TEX. R. APP. P. 38.8(b)(2), (3).

       The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within 28 days of the date of this Order. See id.



                                             PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed September 4, 2014
Ex parte Juan Carlos Morejon v.   Page 2